Title: From Thomas Jefferson to John Adams, 5 [December] 1788
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Nov. [i.e. Dec.] 5. 1788.

I had the pleasure of writing to you on the 2d. of Aug. and of adding a P.S. of Aug. 6. You will have known since that that the  interposition of Denmark, as auxiliary to Russia against Sweden, has been suppressed magisterially by England and Prussia. This seemed to prove that these two powers did not mean to enter into the war; that on the contrary they wished seriously to quiet things on the Western side of Europe and let the war of the East go on. A new incident now arises which may still endanger the peace of the West. The Prussian party in Poland having obtained a majority in their confederated diet, have voted the establishment of a council of war independant of the king, and propose to hold a perpetual diet, during which you know the king is as nothing. Russia has formally declared she will consider this as a breach of the constitution settled in 1775. under the guaranty of the three powers; and Prussia has put an army into readiness to march at a moment’s warning on the frontiers of Poland. The emperor after a disadvantageous campaign, is secretly trying to obtain peace of the Turks, in which he is sincerely aided by this court, and opposed we may be sure by that of London. We do not know how far the Emperor’s plan includes Russia. If these powers obtain their peace of the Turks, they will probably give a rap of the knuckles at least to the K. of Prussia. The lunacy of the king of England will probably place the affairs of that country under a regency; and as regencies are generally pacific, we may expect they will concur with this country in an unwillingness to enter into war. The internal tranquillity of this country, which had never been so far compromitted as to produce bloodshed, was entirely reestablished by the announcing of the States general early in the next year, the reestablishment of the parliament and substitution of Mr. Neckar in the department of finance instead of the Archbishop of Sens. The parliament which had called for the States general only thro’ fear that they could not obtain otherwise their own restoration, being once restored, began to fear those very States general and to prepare cavils at the forms of calling and organising them. The court to debarrass itself of the dispute, referred these to the same Notables who had acted, on a former occasion, with approbation. These Notables, being composed of Clergy, Nobility, members of parliament and some privileged persons of the tiers etat, have shamelessly combined against the rights of the people. The court wished the tiers etat should equal the two other orders by the number of their deputies in the States general, and that they should form one house only. 5 bureaux out of 6. of the Notables have voted that the people shall have only as many members as each of the other orders singly, and that they shall vote by orders: so  that the votes of the two houses of clergy and nobles concurring, that of the tiers etat will be overruled. For it is not here as in England where each branch has a negative on the other two. The votes of the bureaux are not yet consolidated, but I see no reason to suppose that the separate votes will be changed in the consolidation. But in whatever manner the states shall be formed, they will meet in March probably, or April at furthest, and will obtain without much opposition from the court, or perhaps with none. 1. their own periodical convocation: 2. their exclusive right to tax: 3. a transfer of the right, now exercised by usurpation by the parliaments, to register laws and propose previous amendments to them. Thus a change in their constitution is, I think, certain: and the life of the present king or the minority of his heir will give time to confirm it.
You recollect well the Arret of Dec. 29. 1787. in favor of our commerce, and which among other things gave free admission to our whale oils under a duty of about two Louis a ton. In consequence of the English treaty their oils flowed in and overstocked the market. The light duty they were liable to under the treaty, still lessened by false estimates, and aided by the high premiums of the British government enabled them to undersell the French and American oils. This produced an outcry of the Dunkirk fishery. It was proposed to exclude all European oils, which would not infringe the British treaty. I could not but encourage this idea, because it woud give to the French and American fisheries a monopoly of the French market. The Arret was so drawn up. But in the very moment of passing it they struck out the word European so that our oils became involved. This I believe was the effect of a single person in the ministry. As soon as it was known to me I wrote to M. de Montmorin and had conferences with him and the other ministers. I found it necessary to give them full information on the subject of the whale fishery, of which they knew little but from the partial information of their Dunkirk adventurers. I therefore wrote the Observations (of which I inclose you a printed copy) had them printed to entice them to read them, and particularly developed the expence at which they are carrying on that fishery and at which they must continue it, if they do continue it. This part was more particularly intended for Mr. Neckar, who was quite a stranger to the subject, who has principles of oeconomy, and will enter into calculations. Other subjects are incidentally introduced, tho’ little connected with the main question. They had been called for by other circumstances. An immediate order was  given for the present admission of our oils, till they could form an arret: and at a conference, the draught of an Arret was communicated to me, which re-established that of Dec. 29. They expressed fears that under cover of our name the Nova Scotia oils would be introduced, and a blank was left in the draught for the means of preventing that. They have since proposed that the certificate of their consul shall accompany the oils to authorize their admission, and this is what they will probably adopt. It was observed that if our states would prohibit all foreign oils from being imported into them, it would be a great safeguard, and an encouragement to them to continue the admission. Still there remains an expression in the Arret that it is provisory only. However we must be contented with it as it is; my hope being that the legislation will be transferred to the national assembly in whose hands it will be more stable, and with whom it will be more difficult to obtain a repeal, should the ministry hereafter desire it. If they could succeed in drawing over as many of our Nantucket men as would supply their demands of oil, we might then fear an exclusion. But the present arret, as soon as it shall be passed, will, I hope, place us in safety till that event, and that event may never happen. I have entered into all these details that you may be enabled to quiet the alarm which must have been raised by the arret of Sep. 28. and assure the adventurers that they may pursue their enterprises as safely as if that had never been passed, and more profitably, because we participate now of a monopolized instead of an open market. The inclosed Observations, tho’ printed, have only been given to the ministers, and one or two other confidential persons. You will see that they contain matter which should be kept from the English, and will therefore trust them to the perusal only of such persons as you can confide in. We are greatly indebted to the Marquis de la Fayette for his aid on this as on every other occasion. He has paid the closest attention to it and combated for us with the zeal of a native.
The necessity of reconducting my family to America, and of placing my affairs there under permanent arrangements, has obliged me to ask of Congress a six months absence, to wit from April to November next. I hope therefore to have the pleasure of seeing you there, and particularly that it will be at New York that I shall find you. Be so good as to present my sincere esteem to Mrs. Adams, and beleive me to be with very affectionate attachment Dear Sir Your friend & servt,

Th: Jefferson

 